DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2020 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 13 October 2020.  Claims 9 and 11-26 are pending of which claim 13 is currently amended.  Claims 1-8 and 10 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0289227 to Rising (Rising), in view of US Patent Application Publication No. 2018/0066370 to Yamada et al. (Yamada), and further in view of US Patent Application No. 2009/0014336 to Olah et al. (Olah).
As to claim 13, Rising teaches a system for conversion of carbon dioxide to fuels, the system capable of operating with carbon dioxide captured from any number of sources including vehicle exhaust, the system comprising a carbon dioxide collection system (CO2 capture) (40), an external power (16/18), an electrolyzer (22), and a carbon dioxide conversion system (#) (Paragraphs 0011-0013, 0015, 0018 and 0020; Figure 1, 2 and 3).  The carbon dioxide collection system (40) of Rising comprises a collection vessel for receiving carbon dioxide from a waste source and thus is capable of performing the functional language of “interfaces with a mobile carbon dioxide capture system onboard a vehicle to transfer CO2 captured form vehicle exhaust to a vessel in the carbon dioxide collection system” (MPEP 2114; Figures 1 and 2).  Rising further teaches that the external power source provides the energy required for operation of the carbon dioxide conversion system and the electrolyzer (Paragraph 0013 and 0021; Figures 1 and 3).  Rising further teaches that the electrolyzer separates a water feed into hydrogen and oxygen to generate a hydrogen feed and an oxygen feed (Paragraph 11).  Rising further teaches that the carbon dioxide conversion system is configured so as to drive the conversion of the carbon dioxide captured in the carbon dioxide collection system and the hydrogen feed from the electrolyzer into methanol, a useful liquid fuel, through direct electrochemical reduction of a feed consisting of the carbon dioxide and the hydrogen feed (Paragraphs 0020 and 0021).  
However, Rising fails to teach a specifically useful configuration for the electrochemical conversion system and thus fails to teach any useful catalyst.  However, Yamada also discusses the electrochemical reduction of carbon dioxide to useful fuels such as methanol and teaches that the electrochemical reduction of carbon dioxide can be catalyzed with the provision of a metal macrocycle (phthalocyanine) (Abstract; Paragraphs 0030, 0032 and 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrochemical conversion system of Rising with the addition of a metal macrocycle catalyst as in Yamada in order to improve the reduction of the carbon dioxide.  Yamada further teaches that with the use of these catalysts other valuable products can be produced including ethanol, propanol, ethylene and methane thus in combination further rendering obvious the production of multiple fuels and fuel additives in the electrochemical conversion system of Rising.  The combination capable of operating at a temperature of 200°C or less, as (MPEP 2114).  
However, Rising fails to teach that the carbon dioxide conversion system is configured to further produce fuel additives in addition to liquid fuels, Rising instead further contemplating that the methanol is utilized for fuel production in a MTG process (Paragraph 0025).  However, Olah also discusses the electrochemical production of methanol (Abstract) and further discusses the downstream utilization of the produced methanol as fuel and teaches that in addition to a MTG process the methanol can instead be blended with diesel or gasoline to produce fuel products (Paragraphs 0005, 0012, 0027 and 0068).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rising with the addition of a fuel blending system in order to allow for the apparatus to perform a known equivalently beneficial use of the produced methanol, blending it with diesel or gasoline, thus a liquid fuel blending system, as taught desirable by Olah.  A blending system for combing the methanol and gasoline/diesel must include some sort of “mixing unit” and thus is a system capable of performing the function limitations of combing the methanol with one or more traditional fuels.  
As to claim 14, the combination of Rising, Yamada and Olah teaches the apparatus of claim 13.  As discussed above, Olah teaches that the methanol is to be mixed with diesel, the system thus comprising some sort of diesel reservoir, and capable of forming a high-cetane diesel in the fuel blending system (Paragraphs 0005 and 0012).
As to claim 15, the combination of Rising, Yamada and Olah teaches the apparatus of claim 13.  As discussed above, Olah further teaches that the methanol is to be mixed with gasoline, the system thus comprising some sort of gasoline reservoir, and capable of forming a high-octane gasoline in the fuel blending system (Paragraphs 0005 and 0068)
As to claim 16, the combination of Rising, Yamada and Olah teaches the apparatus of claim 13.  As discussed above, Rising teaches that methanol is produced.  However, Rising fails to further teach that the catalyst is configured to also produce dimethyl ether which can then be mixed with the methanol in the fuel blending system.   However, Olah further teaches that from the methanol, dimethyl ether can be produced, thus the production at least indirectly utilizing the catalyst, and that this dimethyl ether is desirably produced in order to mix with the methanol and to render methanol more ignitable even under the most frigid conditions (Paragraphs 0006 and 0010).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Rising with the addition of a downstream component for converting the methanol to dimethyl ether, thus a reaction indirectly utilizing the catalyst, and a downstream component for mixing the methanol and the produced dimethyl ether, thus considered to be a part of the liquid fuel blending system, in order to allow for the apparatus of Rising to further produce a valuable product of methanol which is ignitable even under the most frigid conditions as taught by Olah.  
As to claim 17, the combination of Rising, Yamada and Olah teaches the apparatus of claim 13.  Rising further teaches that the external power source comprises non-fossil energy (Paragraph 0013).
As to claim 18, the combination of Rising, Yamada and Olah teaches the apparatus of claim 17.  Rising further teaches that the external power sources comprises an on-site wind power generator or solar energy (Paragraph 0013; Claim 2).
As to claim 24, the combination of Rising, Yamada and Olah teaches that apparatus of claim 13.  Yamada further teaches that the catalyst is, for example, a nickel macrocycle (Paragraphs 0030, 0032 and 0039).

Claims 9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rising, Yamada and Olah as applied to claim 13 above, and further in view of US Patent Application Publication No. 2007/0244208 to Shulenberger et al. (Shulenberger).
As to claims 19 and 9, the combination of Rising, Yamada and Olah teaches the apparatus of claim 13.  However, Rising fails to further teach that the apparatus comprises an oxidation reactor.  However, Shulenberger also discusses the conversion of carbon dioxide to methanol and teaches that during the production process byproduct low grade component not suitable for high octane fuel are produced and teaches that this products should be combined with the oxygen (9) produced from the cell (4) in an oxidation reactor (29) for partial oxidation and for use in the process again for the production of methanol (Paragraphs 0048, 0057 and 0062; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Rising with the addition of an oxidation reactor configured to oxidize any produced fuels deemed to be of too low a grade in order to allow for the low grade fuels to be further produced into the valuable fuel of Rising capable of having greater octane/cetane.  
As to claim 20, the combination of Rising, Yamada, Olah and Shulenberger teaches the apparatus of claim 19.  Shulenberger further teaches that the oxidation reactor gives off heat, thermal energy, and that this thermal energy is utilized to drive other parts of the system and thus reduce the energy demands of the external power source (Paragraphs 0057, 0059 and 0082).  Therefore, it would further have been obvious to one of ordinary skill in the art at the time of filing to utilize the thermal energy produced by the oxidative reactor to drive other parts of the system of Rising to reduce the energy demands of the external power source as taught by Shulenberger.   
As to claim 11, the combination of Rising, Yamada, Olah and Shulenberger teaches the apparatus of claim 20.  Shulenberger further teaches that the thermal energy is utilized directly in the carbon dioxide conversion system for the chemical conversion of carbon dioxide in reactions that require heat (Paragraph 0059).
As to claim 12, the combination of Rising, Yamada, Olah and Shulenberger teaches the apparatus of claim 20.  Shulenberger further teaches that the thermal energy is utilized indirectly to operate a generator to generate electrical power to augment the external power source (Paragraph 0082).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rising, Yamada and Olah as applied to claim 14 above, and further in view of US Patent Application Publication No. 2011/0100832 to Lubomirsky et al. (Lubomirsky) and further in view of Foreign Patent Document No. CN 203329664 to Kuang (Kuang).
As to claim 21, the combination of Rising, Yamada and Olah teaches the apparatus of claim 14.  As discussed above, Rising teaches that methanol is produced.  However, Rising fails to further teach that the catalyst is configured to also produce dimethyl ether which can then be mixed with the methanol in the fuel blending system.   However, Olah further teaches that from the methanol, dimethyl ether can be produced, thus the production at least indirectly utilizing the catalyst, and that this dimethyl ether is desirably produced in order to mix with the methanol and to render methanol more ignitable even under the most frigid conditions (Paragraphs 0006 and 0010)
However, the combination fails to further teach that the combined dimethyl ether and methanol is further mixed with diesel.  However, Lubomirsky also discusses the combination of methanol and dimethyl ether as a valuable fuel product and teaches that in order to power internal combustion engines or electricity generators the combination should further be mixed with diesel (Paragraph 0007).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel blending system to further blend the combined methanol and dimethyl ether with diesel from the diesel source in order to allow for the production of an effective fuel for powering internal combustion engines or electricity generators as taught by Lubomirsky.  
However, the combination further fails to teach a specific configuration for the fuel blending system components and thus fails to specifically teach that the system comprises fluid connections.  
However, Kuang teaches system for blending fuel products, specifically methanol and gasoline, and teaches that effective blending occurs by providing a first liquid connection from a source of the first fuel to be blended and a second liquid connection from a source of the second fuel to be blended to a mixing tank through a proportional valve (Translation Page 3, final paragraph and Page 4; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the fuel blending system with a first fluid connection from a source of the mixed methanol and dimethyl ether, and thus at least indirectly from the carbon dioxide conversion source, and a source of the diesel, diesel fuel reservoir, to a single mixing unit, with the expectation of effectively blending the fuel for use as taught by Kuang, thus allowing for the production of high-cetane diesel.  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rising, Yamada and Olah as applied to claim 14 above, and further in view of Kuang.
As to claim 22, the combination of R Rising, Yamada and Olah teaches the apparatus of claim 15.  However, the combination further fails to teach a specific configuration for the fuel blending system components and thus fails to specifically teach that the system comprises fluid connections.  
However, Kuang teaches system for blending fuel products, specifically methanol and gasoline, and teaches that effective blending occurs by providing a first liquid connection from a source of the first fuel to be blended and a second liquid connection from a source of the second fuel to be blended to a mixing tank through a proportional valve (Translation Page 3, final paragraph and Page 4; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the fuel blending system with a first fluid connection from a source of the methanol, and thus at least indirectly from the carbon dioxide conversion source, and a source of the gasoline, gasoline reservoir, to a single mixing unit, with the expectation of effectively blending the fuel for use as taught by Kuang, thus allowing for the production of high-octane gasoline.  
As to claim 23, the combination of Rising, Yamada and Olah teaches the apparatus of claim 16.  However, the combination further fails to teach a specific configuration for the fuel blending system components and thus fails to specifically teach that the system comprises fluid connections.  
However, Kuang teaches system for blending fuel products, specifically methanol and gasoline, and teaches that effective blending occurs by providing a first liquid connection from a source of the first fuel to be blended and a second liquid connection from a source of the second fuel to be blended to a mixing tank through a proportional valve (Translation Page 3, final paragraph and Page 4; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the fuel blending system with a first fluid connection from a source of the dimethyl ether, and thus at least indirectly from the carbon dioxide conversion source, and a source of the methanol, to a single mixing unit, with the expectation of effectively blending the fuel for use as taught by Kuang, thus allowing for the production of mid-octane liquid fuel.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rising, Yamada and Olah as applied to claim 13 above, and further in view of US Patent Application Publication No. 2006/0102468 to Monzyk et al. (Monzyk).  
As to claims 25 and 26, the combination of Rising, Yamada and Olah teaches the apparatus of claim 13.  Yamada further teaches that the metal part of the metal macrocycle comprises cobalt (Paragraph 0032).  However, the combination fails to further teach that the catalyst comprises N-hydroxyphthalimide.  However, Monzyk also discusses the photocatalytic reduction of carbon dioxide and teaches that an effective catalyst comprises N-hydroxyphthalimide (Abstract; Table 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the two known catalysts utilized for the same purpose (MPEP 2144.06 I).

Response to Arguments
Applicant’s arguments filed 13 October 2020 have been considered but are moot.  Applicants argue that the claim limitations amending toe reduction to direct reduction overcome the interpretation of a first conversion step to carbon monoxide as in Rising and thus also the use of a secondary reference directed towards a carbon monoxide catalyst as in Morris.  The Examiner agrees that the prior rejections were overcome; however, the Examiner has newly rejected these claims, based upon amendment, in view of a different embodiment of Rising and Yamada, as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794